                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTRELL A. TEEN,

                  Plaintiff,

         v.                                               Case No. 17-cv-594-JPG

 ST. CLAIR COUNTY JAIL MEDICAL
 STAFF, PHILLIP MCLAURIN, ARAMARK,
 MARY DAVIS, JANE DOE, ST. CLAIR
 COUNTY, SGT. MASSEY, C/O JOHNSON,
 and NURSE APRIL,

                  Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered as follows:

   •   in favor of defendants Aramark, Davis, and McLaurin and against plaintiff Teen on
       Count 3 of the First Amended Complaint, a Fourteenth Amendment due process claim for
       failing to provide adequate nutrition for inmates in the meals provided at the St. Clair
       County Jail;

   •   in favor of defendants Davis and McLaurin and against plaintiff Teen on Count 4 of the
       First Amended Complaint, a Fourteenth Amendment due process claim for subjecting
       Teen to health risks from poor sanitation in the kitchens at the Jail and contaminated
       food;

and those claims are dismissed with prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that the following claim is dismissed

with prejudice:

   •   Count 1 of the Complaint, a Fourteenth Amendment due process and/or First Amendment
       claim against the defendants for failing to provide Teen with access to an adequate
       grievance procedure; and
       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed

without prejudice:

   •   Count 1 of the First Amended Complaint, a Fourteenth Amendment due process claim
       under Monell against defendant St. Clair County for maintaining an unofficial custom
       and/or policy of allowing its employees to violate Jail policies and disregard serious
       inmate issues;

   •   Count 5 of the First Amended Complaint, a Fourteenth Amendment due process claim
       against defendants April and McLaurin for failing to include emergency buttons in the
       cells;

   •   All claims in the First Amended Complaint against defendants Johnson and Massey;

   •   Count 7 of the Complaint, a Fourteenth Amendment due process claim against
       unspecified defendants for failing to provide adequate dental care to Plaintiff after he
       complained of several painful teeth in December 2015; and

   •   Count 11 of the Complaint, a Fourteenth Amendment due process claim against St. Clair
       County Jail medical staff for a pattern and routine of negligence toward inmate medical
       needs.

All other claims that once appeared in this case have been severed into new cases.

DATED: March 25, 2020

                                             MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE




                                                 2
